CARRINGTON, Judge, and LYONS, President,
concurred, and the following judgment was entered :
“The court is of opinion, that there is no error in. the judgment of the district court; which is therefore affirmed with costs: And it appearing that the county court refused to instruct the.jury on the trial, that not more than eight years interest ought to be deducted from the debt sued for, according to the opinion and judgment of the district court, upon the former appeal to that court, as stated in the proceedings *in this cause, it is ordered, that the cause be retained by the district court for a new trial to be had there, instead of the county court; and that the order for sending the cause back to the county court be set aside by the district court, and an order made for a new trial to be had in the said district court.”